 Case 1:18-cv-00797-RGA Document 19 Filed 01/15/19 Page 1 of 7 PageID #: 125

                                                                                      Page 1 of 2


                                      M. Denise Tolliver
                                     109 Gardengate Road
                                    Camden , DE 19934-9649
                                    mdtolliver@hotmail.com
                                        (302) 242-1482

January 12, 2019

The Honorable Colm F. Connolly
U.S. District Court for the District of Delaware
844 N- King Street
Unit 18
Wilmington , DE 19801

       RE : Remand Reconsideration (Case No. 18-797-CFC)

Dear Judge Connolly:

Upon information and belief, Dan McGannon, Office of Anti-Discrimination Administrator erred in
his d€ttermination that charging party had 120 days rather than 300 days to file her state claim ;
exce~ding filing statute of limitations. Date of termination was August 26, 2014 and charge filing
date was June 2, 2015, a period of 287 days. Federal right to sue letter attached to state
complaint date-stamped February 12, 2018 shows lawsuit can be filed in either federal or state
court.

The Delaware Department of Labor's Office of Anti- Discrimination (the "DOOL") has the
exclu~ive jurisdiction to investigate employees' state law claims of discrimination or retaliation
made against their employer. Prior Delaware law provided that for charges based solely on
Delaware state law, employees must file their charge of discrimination with the DOOL within 120
days pf the alleged unlawful employment action committed by their employer, setting forth a
concise statement of facts, in writing, verified and signed by the employee or applicant for
employment. Under Senate Bill No. 214 signed into law 7/19/16, employees and applicants
have 300 days to file such charges against employers. The legislature's intent was to make
Delaware's statute of limitations consistent with the statute of limitations under federal
discrimination law. The employees who benefitted from the change in the Delaware law are
those who work for employers with fewer than 15 employees, as they were not protected by
federal anti-discrimination laws and only had 120 days to file a charge of discrimination.

As in charge TOL060215, employees and applicants already had the ability to file a charge of
discrimination with the DOOL within 300 days, as long as they are simultaneously filing their
charge with the EEOC under federal anti-discrimination law, which is accomplished by simply
checking a box on the charge form. In reality, most employees automatically file charges with
both the EEOC and the DOOL, and as a result, most employees already had 300 days to bring
their claim against their employer.
Case 1:18-cv-00797-RGA Document 19 Filed 01/15/19 Page 2 of 7 PageID #: 126

                                                                                   Page 2 of 2


For the above reasons, I respectfully request that the Court reconsiders my remand motion.

Respectfully submitted ,

n    4 --- ~ -
J. Denise Tolliver, Pro Se
cc. Geoffrey Grivner, Esquire, Buchnan Ingersoll & Rooney P.C.
        Case 1:18-cv-00797-RGA Document 19 Filed 01/15/19 Page 3 of 7 PageID #: 127




                                        STATE OF DELAWARE DEPARTMENT OF LABoR
                                          D IVISION OFlNDUSI'RlALAFFAIRS
                                            OFFICE OF ANTI-DISCRIMINATION
                                                  4425 N. MARKET STREET
                                                  WIIMINGTON, DE 19802
                                            (302) 761-8200/ FAX: (302) 761-6601


June 18, 2015

Ms. Denise M. Tolliver
109 Gardengate Road
Camden, DE 19934- -

HIGHMARK BCBSD INC.
Attn: HR Manager
800 Delaware Ave
Wilmµigton, DE 19801

RE:    TOLLIVER V. HIGHMARK BCBSD INC.
       Case No.: TOL060215X / l ?C-2015-00498

Dear Parties:

Pleasq be advised that the Office of Anti-Discrimination of the Delaware Department of Labor is transferring
the above-captioned Charge of Discrimination to the Equal Employment Opportunity Commission (EEOC)
office in Philadelphia because it has been determined that the charge alleges adverse employment which
occurred beyond the 120-day statute of limitations for filing a charge under state law and this agency has no
jurisdiction.

You qiay contact this office at (302) 761 -8200 should you have any questions about the transfer, but going
forward please contact the EEOC office at (215) 440-2603 , about the status of your charge.

Sincerely,




Dan McGannon, Administrator
Offic~ of Anti-Discrimination

DMcG/nk
Enclosure




                                               T002
              Case 1:18-cv-00797-RGA Document 19 Filed 01/15/19 Page 4 of 7 PageID #: 128
EEOC Foml 5 (1 1/09)


                       CHARGE OF DISCRIMINATION                                                           Charge Presented To:              Agency(ies) Charge No(s):
            This form is affected by the Privacy Act of 1974. See endosed Privacy Act
                   Statement and other information before completing this form.
                                                                                                             [K]   FEPA                            TOL060215

                                                                                                             [K]   EEOC                        17C-2015-00498
                                                             Delaware Department of Labor                                                                   and EEOC
                                                                          State or local Agency, if any

Name (indicate Mr., Ms.• Mrs.)                                                                                     Home Phone (Ind. Area Code)            Date of Birth

Ms. M. Denise Tolliver                                                                                                (302) 697-1373                           Fl&
Street Ad~ress                                                                   City, State and ZIP Code

109 Gardengate Road, Camden, DE 19934
Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That I Believe
Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                               No. Employees, Members     Phone No. (lndude Area Code)

HIGHr,,tARK BCBSD INC.                                                                                                 15 -100
Street Ad~ress                                                                   City, State and ZIP Code

800 D~laware Ave, Wilmington; DE-19801-
DISCRIMINATION BASED ON (Check appropriate box(es).)                                                                       DATE(S) DISCRIMINATION TOOK PLACE


  •0 • • •RACE               COLOR                 SEX

                                                   0
                                                              •       RELIGION

                                                                                • •            NATIONAL ORIGIN
                                                                                                                                 Earliest

                                                                                                                              08-26-2014
                                                                                                                                                       Latest

                                                                                                                                                        08-26-2014


    •            RETALIATION

                        OTHER (Specify)
                                          AGE              DISABILITY



THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                                         GENETIC INFORMATION

                                                                                                                                   •        CONTINUING ACTION



  Juri!idiction: Charging Party worked for Respondent (DE employer; 100 + employees) as an Associate
  Customer Service Rep from August 6, 2014 until her discharge on August 26, 2014. Charging Party asserts
  that she is a qualified individual with a disability that is able to perform the essential functions of the job with
  or without a reasonable accommodation. Charging Party presented this discrimination complaint to DDOL on
  June 2, 2015.

  Charging Party's protected class: Disability, Retaliation
 ·Adverse employment action: Failure to Accommodate, Discharge

  Brief statement of allegations: Charging Party asserts that she was discriminated against based on her
  disaqility and in retaliation for engaging in protected activity. Specifically, Charging Party asserts that
  Respondent failed to provide her with a reasonable accommodation after she requested time off due to her
  disaqility. Charging Party asserts that Respondent requested that she turn her badge in on August 26, 2014
  and then notified that she would no longer be returning to work on December 16, 2014. Charging Party
  believes that she was discharged for requesting days off for her disability.
  Respondent's explanation: Unknown

  Applicable Iaw(s): The Americans With Disabilities Act as amended
  Comparator(s) or other specific reason(s) for alleging disc · ·
  Nothing further follows.
I want this charge filed with both the EEOC and the State or local Agency, if an I
will advis~ the agencies if I change my address or phone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedU!llS.
I declare un er penalty of perjury that the above is true and correct.




                                                                                               SUBSCRIBED AND SWORN TO BEFORE ME, THIS DATE


             Date
                                 7-            Charging Patty Signature
                                                                                               (month, daY, yea1'
•   ~cOC
                      Case 1:18-cv-00797-RGA
           F.orm 161 (11 /1 6)        U.S. EQUALDocument 19OPPORTUNITY
                                                 EMPLOYMENT Filed 01/15/19 Page 5 of 7 PageID #: 129
                                                                       COMMISSION

                                                         DISMISSAL AND NOTICE OF RIGHTS
    To:     Denise M. Tolliver                                                                From:    Philadelphia District Office
            109 Gardengate Road                                                                        801 Market Street
            Camden, DE 19934                                                                           Suite 1300
                                                                                                       Philadelphia, -PA 19107



           D                        On behalf of person(s) aggrieved whose identity is
                                    CONFIDENTIAL (29 CFR §1601.l(a))
    EEOC Qharge No.                                     EEOC Representative                                                   Telephone No.

                                                        Legal Unit,
    HC-2015-00498                                       Legal Technician                                                      (215) 440-2828
    THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
           [J            The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.



           •             Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


           0             The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


           0             Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                         discrimination to file your charge
           [!J           The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                         information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                         the statutes. No finding is made as to any other issues that might be construed as having been raised by this charg~.
           D              The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

           D              Other (briefly state)



                                                                 • NOTICE OF SUIT RIGHTS -
                                                           (See the additional information attached to this form.)

    Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
    Discrirr,ination In Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
    You may file a lawsuit against the respondent(s) u_    nder federal law based on this charge in federal or state court. Your
    lawsuit 111ust be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
    lost. (The time limit for filing suit based on a claim under state law may be different.)

    Equal Ray Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
    alleged J=PA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
    before vou file suit may not be collectible.




     Enciosures(s}
                                                                            Kevin J. Berry, .                                         (Date Mailed)
                                                                        Acting District Director
     cc:
                   Lisa Coleman
                   Humari Relations Representative
                   HIGHMARK BCBSD, INC.
                   800 Delaware Avenue
                   Wilmington, DE 19801




                                                                            T001
     Case 1:18-cv-00797-RGA Document 19 Filed 01/15/19 Page 6 of 7 PageID #: 130




                                                                       SPONSOR: Sen. Peterson & Rep. J. Johnson
                                                                                Sens. Bushweller, Henry, Marshall; Reps. Baumbach,
                                                                                Briggs King, Kowalko, Lynn, Mulrooney, Potter, K.
                                                                                Williams


                                                     DELAWARE STATE SENATE
                                                     148th GENERAL ASSEMBLY

                                                        SENATE BILL NO. 214


     AN ACT TO AMEND TITLE 19 OF THE DELAWARE CODE RELATING TO DISCRIMINATION IN
     EMPLOYMENT.

      BE IT ENACTED BY THE GENERAL ASSEMBLY OF THE STATE OF DELAWARE:

 1             Section 1. Amend § 712, Title 19 of the Delaware Code by making deletions as shown by strike through and

2     insertions as shown by underline as follows:

 3             § 712 Enforcement provisions; powers of the Department; administrative process.

4              (c) The administrative process requires the following:

 5                 (1) Statute of limitation and filing procedure. -    Any person claiming to be aggrieved by a violation of this

6         chapter shall first file a charge of discrimination within 12Q aeys 300 days of the alleged unlawful employment practice

 7        or its discovery, setting forth a concise statement of facts, in writing, verified and signed by the charging party. The

 8        Department shall serve a copy of the verified charge of discrimination upon the named respondent by certified mail.

9         The respondent may file an answer within 20 days of its receipt, certifying that a copy of the answer was mailed to the

10        charging party at the address provided.

                                                              SYNOPSIS
            This Act increases the amount of time provided to a person seeking to file a charge of employment discrimination
     from 120 days to 300 days, making Delaware's statute of limitation consistent with the statute oflimitations under federal
     discrimination law.

                                                                                                          Author: Senator Peterson




                                                              Page 1 of 1
     LC :MJC :RAY                                                                                      Mar 23, 2016
     4801480117
                        Case 1:18-cv-00797-RGA Document 19 Filed 01/15/19 Page 7 of 7 PageID #: 131




                                                                                WILMINGTON DE .197'
M. Denise Tollive·r
109 Gardengate Road ·                                                               :1-4 .JAN, 20·:l:.9 Pf',t 1 .. T
Camden, DE 19934-9649




                                                                                                                         r---, ._ w
                                                Office of the Clerk                               ~ ' I") -      P' ~. ~ ~I
                                                Attn: Hon. Colm F. Connolly          I..J   "  • V\
                                                United States District Court of Del       -re              j


                                                844 N. King Street, Unit 18         c:::.J·~ , :!..·.·   :
                                                                                    c::J       2,;       0
                                                                                               <!. ' ' I-
                                                Wilmington, DE 19801-3510           ~          "? /: ) ~
                                                                                                                                      wj,f;::
                                                                                                                                     ::l)<rl.>
                                                                                                                                         0




                                         ~. S8:_: A :.:;..:;:::: :•·:....: :_.:_: ;_ .,"?     ,JI 1i i/,iji 1ii JII I j I ii •JJhli11iii1iiJ iii iii 1j11i j i jj ;jjjii jj,i !i
